Citation Nr: 0302115	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  94-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an original rating greater than 20 percent for 
residuals of a diskectomy of L5-S1.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to December 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for 
residuals of a diskectomy of L5-S1 and assigned a 10 percent 
disability rating.

A June 2000 rating decision established entitlement to an 
original rating of 20 percent for residuals of a diskectomy 
of L5-S1.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

This claims was previously before the Board and was the 
subject of an October 2000 decision that sought to develop 
the evidence.  That development has been completed and the 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The evidence shows that the veteran has recurring attacks 
of intervertebral disc syndrome (IDS).

3.  The evidence shows that during the period under 
consideration, the veteran has had less than four weeks of 
incapacitating episodes of intervertebral disc syndrome per 
year, that he has slight limitation of lumbar spine motion, 
and that his neurologic disability most nearly resembles mild 
incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for entitlement to a rating greater than 20 
percent for residuals of a diskectomy of L5-S1 are not met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5285 through 5295 
(2002); 67 Fed. Reg. 54345 (Aug. 22, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Development

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statements of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
In an April 2001 letter, the RO informed the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has been provided multiple examinations for his 
low back disability, most recently in September 2002.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of VCAA, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

II.  Law and Regulations

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Disabilities of the spine are evaluated pursuant 
to the criteria found in Diagnostic Codes 5285 through 5295 
of the Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a 
rating of 20 percent is warranted where the evidence shows 
moderate limitation of lumbar spine motion (Diagnostic Code 
5292); moderate intervertebral disc syndrome with recurring 
attacks (Diagnostic Code 5293); or lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in the standing position (Diagnostic 
Code 5295).

A rating greater than 20 percent is warranted where the 
evidence shows residuals of a vertebral fracture without cord 
involvement, with abnormal mobility requiring a neck brace 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine (Diagnostic Code 5286); ankylosis of the lumbar 
spine (Diagnostic Code 5289); severe limitation of lumbar 
spine motion (Diagnostic Code 5292); severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
(Diagnostic Code 5293); pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The use of terminology such as "moderate" or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The criteria for evaluation of intervertebral disc syndrome 
pursuant to Diagnostic Code 5293 were amended during the 
pendency of the veteran's appeal, effective September 23, 
2002.  See 67 Fed. Reg. 54345 (Aug. 22, 2002).  The veteran 
was informed of the amended criteria for evaluation of 
intervertebral disc syndrome in the October 2002 supplemental 
statement of the case.  Pursuant to the criteria in effect 
subsequent to September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For evaluation of 
incapacitating episodes, a 20 percent rating contemplates 
that incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating contemplates incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.

For purposes of evaluations under the amended Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic Diagnostic Codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic Diagnostic Codes.  67 Fed. Reg. 
54345, 54349 (Aug. 22, 2002).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to September 23, 2002, and the criteria in effect subsequent 
to that date, to determine which may be more favorable to the 
veteran.  The Board finds that both sets of criteria are 
equally unfavorable to the veteran because neither set of 
criteria result in an allowance of the veteran's claim.

III.  Factual Background

A June 1993 VA examination found that the veteran complained 
of a three year history of progressive low back pain with no 
improvement on conservative treatment.  He underwent 
diskectomy in 1990.  The back examination revealed flexion of 
95 degrees, extension of 35 degrees, lateral flexion of 35 
degrees, and rotation of 35 degrees.  The examiner diagnosed 
status post diskectomy at L5-S1.

A June 3, 1996, VA medical report shows that the veteran 
complained of low back pain.  He had no disability in walking 
or climbing.  The pain was during walking, bending, or 
lifting and was aggravated by coughing or sneezing.  
Examination found deep tendon reflexes absent over the knees 
and absent in the left ankle.  Deep tendon reflex was present 
in the right ankle.  Straight leg raising was normal with 
mild pain on raising of the right leg.  The examiner 
diagnosed low back pain status post disc surgery.

A June 11, 1996, VA medical report shows that the veteran 
complained of intermittent back pain and pain in the right 
hip and leg after heavy lifting.  He had not had any muscle 
strength loss or sensory loss.  His medications included 
Motrin with variable benefit.  Physical examination of the 
lower extremities showed normal sensation in all dermatomes 
save for a minimal loss in the right S2 dermatome with 
pinprick and light touch.  Reflexes were 1+ at the knees.  
Ankle reflexes were 2+ and 1+ on the left and absent on the 
right.  Hamstring reflexes were 1+ bilaterally.  Muscle 
strength testing showed 4/5 strength in the right gastroc 
soleus and peroneal muscles.  A variable loss between 4 and 
4+/5 was noted throughout the leg, with some possible 
guarding.  All joint ranges of motion were normal.  Back pain 
was noted on normal extension, bending to the right, and 
rotation to both the left and right, combined with extension.  
Sitting straight leg raises were normal bilaterally.  The 
examiner diagnosed a history of herniated nucleus pulposus at 
L5-S1, treated surgically; possible recurrence of 
radiculopathy affecting the right leg; possible degenerative 
disk disease of the lumbar spine; and possible degenerative 
joint disease of the lumbar spine.  Motrin was prescribed.

A June 11, 1996, VA X-ray report found slight scoliosis.  The 
study was otherwise unremarkable.

An August 27, 1996, VA CT report of the lumbar spine found 
increased soft tissue density to the right of the midline 
which could represent scarring or recurrent herniated nucleus 
pulposus.  There was also mild central canal stenosis.

A September 11, 1996, VA medical report shows that the 
veteran complained of low back and right thigh pain without 
numbness or tingling.  Deep tendon reflexes at the knees were 
+2 on the left and +1 on the right.  Deep tendon reflexes at 
the Achilles were +2 on the left and 0 on the right.  There 
was no weakness or muscle atrophy.  There was no sensory 
deficit except in the right foot on the inner side.  The 
examiner diagnosed chronic back pain with radiculopathy, 
status post diskectomy L5-S1.  A CT scan showed possible 
scarring or recurrent herniated nucleus pulposus and mild 
central canal stenosis.

A December 12, 1996, VA medical report shows that straight 
leg raising, heel and toe walking, and deep tendon reflexes 
were intact.  The examiner proposed to rule out recurrent 
disc disease and noted mild spinal stenosis.

A January 3, 1997, VA medical report shows that the veteran 
was taking Motrin.  He complained of intermittent (four to 
five times since June 1996) but severe pain occurring in the 
right posterior leg at the level of the knee.  There were 
several incidents of the right leg "giving out."  Active 
range of motion of the lumbar spine was within normal limits 
for flexion, extension, side bending, and rotation.  
Hamstrings were tight bilaterally.  Straight leg raising was 
positive bilaterally standing, sitting, and lying.  There was 
no clonus.  Sensory examination was intact.  The examiner 
prescribed physical therapy and Ibuprofen.

A January 7, 1997, VA medical report shows that the veteran 
was taking Ibuprofen as needed, only once or twice per month.  
The veteran reported that his pain was of an intermittent 
nature but that he had experienced four or five episodes 
since June 1996 which were severe.  The veteran reported pain 
in the right posterior leg radiating down to the knee that 
occasionally radiated anteriorly to his right hip.  He noted 
that the pain would intermittently be of a non-radiating 
nature and primarily in his low back.  He reported 
experiencing several episodes of his right leg giving out 
during the previous summer.  Physical examination found full 
and active range of motion for flexion, extension, side 
bending, and rotation.  Passive stretching of the hamstrings 
noted tightness on the right compared to the left.  There 
were adverse neural tension signs (root signs) in regards to 
a positive slump test on the right as well as positive 
sitting and lying straight leg raising.  Also there was mild 
pain with hyperextension of the back radiating down to the 
right posterior thigh.  There was a negative femoral nerve 
stretch bilaterally.  Deep tendon reflexes of the bilateral 
patella and Achilles were 1+.  No clonus or spasticity was 
noted.  Sensory examination was intact to light touch and 
pinprick throughout the lower extremities.  Motor strength 
testing at L2 was -5/5 and was 5/5 at L4, L5, and S1.  The 
examiner provided an impression of probable muscle imbalances 
as the etiology of the veteran's low back pain.  Physical 
therapy and Ibuprofen were prescribed.

A January 13, 1997, VA medical report shows that the veteran 
complained of several incidents of severe back pain since the 
summer of 1996.  The last incident in November 1996 lasted 
for two to three days.  The pain was central to the low back 
and sometimes radiated to the right leg and hip.  He was 
taking Motrin.  He had no pain in the prior three to four 
weeks.  Objective examination found active range of motion of 
the trunk was within normal limits.  Resisted movement of the 
trunk showed strength of 5/5 throughout.

A February 10, 1997, VA medical report shows that the veteran 
had attended one session of physical therapy on January 9, 
1997, but did not attend any additional sessions.  He was 
discharged due to non-attendance.

An August 12, 1997, VA medical report shows that the 
veteran's most recent episode of back pain was approximately 
one week to ten days prior to that visit.  He took Flexeril.  
He was not yet back at work.  He worked at the post office 
and walked several miles per day.  The pain was much better 
compared to the week before.  He only had pain in the low 
back and right buttock on prolonged sitting.  Initially, the 
pain had radiated to the right lateral thigh and buttock.  
Physical examination showed limitation in flexion and lateral 
bending, but was full in rotation and extension.  He was not 
tender to palpation or percussion.  there was no significant 
paravertebral muscle spasm.  There was no tenderness to 
palpation of the sciatic area.  Straight leg raising was 
negative bilaterally.  Lower extremity muscle strength was 
generally 5/5 and sensations were intact to light touch and 
joint position.  Deep tendon reflexes were 1+ and 
symmetrical.  The examiner diagnosed recurrent 
musculoskeletal syndrome.

A September 5, 1997, VA MRI report shows that the veteran had 
a moderate-sized right paracentral disc herniation at L4-L5 
impinging upon the thecal sac.  There was mild bilateral 
foraminal stenosis without demonstrable nerve root 
encroachment at that level.  The study also showed prior 
surgical decompression and right hemilaminectomy at the L5-S1 
level with scar tissue partially encompassing the right 
descending S1 nerve root and right lateral recess as well as 
the entry zone of the right neural foramina.  There was 
asymmetrical enlargement of the right descending S1 nerve 
root.  There was right-sided foraminal stenosis secondary to 
the scar tissue as well as right-sided facet hypertrophy and 
small annular disk bulge.

A September 9, 1997, VA medical report shows that the veteran 
was feeling fairly well, without significant pain.  He had 
been working full time.  He still had occasional stiffness in 
his back.  He last had a flare up about a month before at 
which time he missed one week of work.

A November 1997 VA spine examination found that the veteran 
had the onset of intermittently severe back pain in 1989.  He 
had surgical correction of a degenerative disk between L5-S1.  
This was followed by limited duty and a profile for several 
months.  He would then attempt to go back to active duty, 
would work for a period of time and his back would bother him 
again, causing him to go out on profile and limited duty.  
This occurred until his discharge in 1992.  His back problem 
consisted of intermittent and variable pain, weakness, 
stiffness, and fatigability of his back which occurred 
approximately once per week.  The veteran stated that the 
discomfort could last for hours.  On one occasion he was out 
of work for two weeks because of his back problem.  The 
precipitating factor was excessive use of his back.  He was 
taking anti-inflammatories, analgesics, and muscle relaxants.  
He did daily muscle exercises for his back and wore a back 
brace during flare-ups.  Otherwise, he did not wear a back 
brace or use crutches or a cane.  The veteran was unable to 
work when his back was bothersome.

Examination of the spine found the musculature perfectly 
normal.  There were no abnormalities of position or posture.  
He had diminished deep tendon reflexes in both lower 
extremities.  Flexion of the spine was limited to 78 degrees 
and extension to 30 degrees.  Lateral flexion and rotation 
were both normal with lateral flexion being 40 degrees and 
rotation being 35 degrees.  There was no pain on abduction or 
adduction of the hips.  X-rays from June 1996 showed slight 
scoliosis, but were otherwise unremarkable.  A CAT scan in 
1996 showed increased soft tissue density on the right side 
of the midline which might represent scarring or a recurrent 
herniated nucleus pulposus, and mild central canal stenosis.  
An MRI in September 1997 showed:  (1) a moderate-sized 
paracentral disk herniation at L4-L5 impinging upon the 
thecal sac with mild bilateral foraminal stenosis without 
demonstrable nerve root encroachment at that level, and (2) 
prior surgical decompression of the right hemilaminectomy at 
L5-S1 with scar tissue partially encompassing the right 
descending S1 nerve root and right lateral recess as well as 
the entry zone of the right neural foramina.  There was 
asymmetrical enlargement of the right descending S1 nerve 
root.  There was right sided foraminal stenosis secondary to 
the scar tissue as well as right-sided facet hypertrophy and 
a small annular disk bulge.  The examiner concurred in the 
diagnoses rendered by MRI.

A July 27, 1998, VA medical report shows that the veteran had 
injured his back again.  This occurrence of pain was major.  
Naprosyn helped.  Lower extremity reflexes were positive 
bilaterally in the knees and in the left ankle and negative 
in the right ankle.  The remainder of that report is 
illegible.

An October 2, 1998, VA medical report shows that the veteran 
had hurt himself at work and was on light duty.

An October 7, 1999, VA medical report shows that the veteran 
stated that Naprosyn was not working for his back pain and 
requested Motrin.

An October 1999 VA examination found that the veteran 
complained of pain, weakness, stiffness, and fatigability 
involving his low back as well as a lack of endurance.  
Physical therapy and an occasional massage were his current 
treatments for the back problem.  He stated that he had flare 
ups which occurred five to six times per year and might last 
two to three weeks.  He felt that there was an 80 percent 
increased severity during this time as well as a 70 percent 
increased limitation of motion.  He had no idea what 
precipitated flare ups.  He worked as a postal worker 
delivering the mail.  He stated that during a flare up he 
could not do his job or complete his route because he could 
not bend over without discomfort.  He had intermittent low 
back pain as well as right hip pain.  Prolonged sitting 
increased the aching.

Physical examination found a well-healed scar over the lower 
lumbar area.  The musculature of the spine was normal.  There 
was no discomfort on percussion of the back.  Forward flexion 
was limited to 70 degrees.  Extension was to 25 degrees.  
Lateral flexion was to 40 degrees.  Rotation was to 35 
degrees.  When the veteran was lying on his back he had no 
pain on elevation of the left leg, but had pain on elevation 
of the right leg at 45 degrees.  He also had pain on 
abduction of the left hip and abduction of the right hip.  
The veteran had diminished deep tendon reflexes in the lower 
extremities.  The examiner provided the same diagnoses as the 
November 1997 examination.

A November 15, 1999, VA medical report shows that the veteran 
stated that his pain had decreased, but that he still had 
some pain.  He talked about the pain moving down the back of 
his leg going up to the knees.  He had taken time off of work 
when he had low back pain.  He had about six to seven attacks 
of low back pain in the prior year.  He worked for the post 
office as a letter carrier and had to walk, sometimes with a 
backpack on.  Physical examination found tone and power of 
lower extremities was normal.  Deep tendon reflex testing 
found that knee jerks were plus/minus in the right and plus 
on the left.  Ankle jerks were absent on both sides.  
Plantars were flexor.  The examiner diagnosed lumbar 
radiculopathy.  The veteran did not desire surgery and was 
prescribed Ibuprofen.

An April 24, 2000, VA medical report shows that the veteran 
stated that his back pain acted up now and then.  Taking 
Ibuprofen helped.  He had missed three to four days of work 
since his last visit.  The examiner diagnosed chronic low 
back pain and advised the veteran to continue using 
Ibuprofen.

A September 13, 2000, VA medical report shows that the 
veteran had recurrent episodes of low back pain.  He had 
missed two days from work on one occasion.  He stated that he 
had three different episodes, each lasting four to five days, 
but on only one occasion did he miss work.  He said the he 
would not normally have back pain every day.  His back pain 
was moderate.  Examination found lower extremity tone and 
power to be normal.  Deep tendon reflexes were diminished.  
Plantars were flexor.  The examiner diagnosed chronic low 
back pain and prescribed continued Ibuprofen.

An October 19, 2000, VA medical report shows that the veteran 
began to experience low back pain five to six years prior.  
Most episodes had a recognized provocation, and awkward 
movement or posture, or poor mechanics when bending or 
lifting.  However, none of those episodes involved shooting 
pains down the legs, numbness, or loss of extremity function.  
He had managed on Ibuprofen, brief rest, and preventative 
exercises and stretches.  Since quitting his physically 
active job with the post office and taking a desk job, his 
exacerbations were less severe and less frequent.  He 
complained of dull low back pain without shooting pains of 
paresthesia.  He was taking Ibuprofen as needed.

Physical examination found no acute distress.  There was a 
slightly antalgic gait.  Lower extremity strength was 5/5.  
Heel and toe walk were good.  He had possible slightly less 
brisk hops on the left foot.  There was questionable 
asymmetric calf bulk without clear atrophic pattern.  Tone 
was normal.  Deep tendon reflexes were diminished at 1- 
throughout.  On the lower extremities, there was slightly 
easier elicitation of ankle jerk on the left.  Sensory 
examination was intact throughout the lower extremities.  
Coordination examination showed full normal function.  The 
examiner diagnosed chronic low back pain with episodes of 
spasm and exacerbation without compromise of lower extremity 
strength or sensation.  There did not appear by history or 
examination to be any neurological involvement.

Another October 19, 2000, VA medical report shows that the 
veteran complained of fluctuating low back pain for three to 
four years with episodes of incapacitation but no clear 
radicular features or evolving weakness, sensory impairment, 
or secondary impairment of bladder dysfunction.  Objective 
examination found the veteran comfortable, with no radicular 
pain on straight leg raising.  There was no definite focal 
weakness.  There was mild wasting of the right calf.  Left 
knee and ankle jerks were 1+.  There was a trace right ankle 
jerk.  Flexors were plantar.  There was no segmental sensory 
loss.  The examiner provided an assessment of chronic low 
back pain secondary to degenerative joint disease, disc 
disease, and post-surgical scarring with evidence of a 
chronic, stable right S1 radiculopathy.

A November 20, 2000, VA MRI report found slight decrease in 
the right paravertebral disc protrusion at L4-L5 that showed 
slight superior extension.  There was resulting mild mass 
effect on the right anterior thecal sac at that level.  There 
were mild posterolateral bulges bilaterally that resulted in 
slight narrowing of the neural foramina at L4-L5 without 
significant encroachment on the exiting nerve roots.  There 
were changes or the right hemilaminectomy at L5-S1 with 
associated epidural fibrosis to the right anteriorly, right 
laterally, and right posterolaterally with encasement of the 
right traversing S1 nerve root and the right thecal sac.  
There were hypertrophic changes of the facet joints with 
prominent narrowing of both neural foramina mostly on the 
right with mild encroachment on the right exiting L5 nerve 
root.

A July 27, 2001, VA medical report shows that the veteran 
complained of pain his back going to his buttocks, but not 
legs, for the past ten days that had been quite severe and 
constant.  The examiner diagnosed chronic back pain and noted 
periodic back pains also.  The examiner prescribed Vicodin 
and Ibuprofen.

A September 19, 2002, VA examination shows that the veteran 
noted continuous low back pain.  He denied any lower 
extremity weakness.  He back was stiff.  He had fatigability 
of the muscles and lack of endurance as demonstrated by 
difficulties with prolonged sitting or standing.  He had to 
stop on the way to the examination to get out of his car due 
to difficulty with sitting.  He noted some numbness that 
would radiate down the posterior aspect of the left lower 
extremity.  Cold and damp weather made his symptoms worse.  
He had difficulty with twisting and bending and would use 
Ibuprofen for discomfort.  He had a flare every month when he 
had some increased difficulty for several days.  He had 
significant flares two to three times a year at which time he 
needed to use crutches.  He was independent with the 
activities of daily living.  He was working as an 
administrator and had lost seven to ten days in the prior 
year due to his back pain.

Physical examination found no acute distress.  He ambulated 
with a normal reciprocal gait.  He was able to heel and toe 
walk.  There was no focal weakness.  The right calf was 0.5 
inches smaller than the left calf.  The left and right knee 
jerks and the left ankle jerk were 1+.  The right ankle jerk 
was trace.  Plantars were flexor.  There was no segmental 
sensory loss.  The power in his lower extremities was 5/5.  
Forward flexion was 60 degrees.  Extension was 25 degrees.  
Rotation was 35 degrees.  Side bending was 30 degrees 
bilaterally.  The examiner diagnosed degenerative disc 
disease with post-surgical scarring and a chronic right S1 
radiculopathy.  The examiner noted that the veteran was 
working on an exercise program and keeping as fit as 
possible.  He was independent with activities of daily living 
and mobility.  During the veteran's flares he did go to work.  
However, he would rest the remainder of the evening at home 
after work.

IV.  Analysis

A.  Entitlement to an Increased Rating Pursuant to the 
Criteria in Effect Prior to September 23, 2002.

The Board finds that the evidence does not support an 
evaluation greater than the veteran's current 20 percent 
rating.  The evidence does not show any history of vertebral 
fractures.  The evidence does not show any ankylosis.  The 
evidence does not show severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteo-arthritic changes, or abnormal mobility on forced 
motion.  The evidence does show narrowing or irregularity of 
the joint space, however this single factor, in the absence 
of the other listed factors, is not sufficient to warrant a 
40 percent rating pursuant to the criteria for the evaluation 
of lumbosacral strain.  The veteran does not meet the other 
criteria for a 40 percent evaluation for lumbosacral strain.  
Therefore, an increased rating is not warranted pursuant to 
the Diagnostic Codes for the evaluation of spinal 
disabilities other than intervertebral disc syndrome.

The Board further finds that the veteran does not meet the 
criteria for a 40 percent rating for intervertebral disc 
syndrome of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; or the criteria 
for a 60 percent rating for intervertebral disc syndrome of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The Board finds that the veteran's disability most nearly 
approximates the criteria for a 20 percent rating for 
intervertebral disc syndrome which is warranted where the 
evidence shows moderate intervertebral disc syndrome with 
recurring attacks.

The evidence does show that the veteran has neurological 
symptoms and intermittent S1 radiculopathy as well as absent 
ankle jerk in the right ankle, characteristic pain, and 
demonstrable muscle spasm.  However, important elements of 
the rating criteria for the evaluation of intervertebral disc 
syndrome in effect prior to September 23, 2002, include the 
frequency and severity of attacks, their duration, and the 
amount of relief between attacks.  While the veteran has a 
radiculopathy component, his attacks are not of the frequency 
or severity that would warrant a rating greater than 20 
percent.  The 20 percent rating envisions recurring attacks, 
while the 40 percent rating envisions recurring attacks with 
intermittent relief and the 60 percent rating envisions 
recurring attacks with little intermittent relief.

The evidence shows that the veteran has been able to continue 
working and has missed little work through the time under 
consideration, despite his back disability.  For instance, in 
January 1997, he complained of intermittent (four to five 
times since June 1996) but severe pain occurring in the right 
posterior leg at the level of the knee.  The last incident in 
November 1996 had lasted two to three days.  He reported 
missing a week of work in approximately August 1997.  The 
November 1997 examination noted that the veteran had missed 
work for two weeks at one time.  In October 1998, he was on 
light duty at work.  In October 1999, he missed work due to 
his back pain.  At the October 1999 VA examination, the 
veteran reported flare ups five to six times per year lasting 
two to three weeks, during which time he could not work as a 
letter carrier.  A November 1999 VA medical report shows that 
he stated he had six or seven flare ups in the previous year.  
In April 2000, he stated that he had missed three or four 
days of work since the November 1999 visit.  In September 
2000, the veteran stated that he had missed two days of work.  
An October 2000 report notes that the episodes of 
exacerbation were less frequent after the veteran took a less 
physically demanding job.  A September 2002 VA examination 
shows that the veteran stated that he had a flare every month 
when he had some increased difficulty for several days and 
that he had significant flares two to three times a year at 
which time he needed to use crutches.  He had lost seven to 
ten days in the prior year due to his back pain.  During the 
veteran's flares he did go to work.  However, he would rest 
the remainder of the evening at home after work.

This pattern of exacerbations more nearly resembles a pattern 
of recurrent attacks of intervertebral disc syndrome, rather 
than recurrent attacks with intermittent relief.  
The evidence shows that the veteran's back exacerbations 
happen no more frequently than monthly and last four to five 
days each time on the average.  Most recently, he has 
complained of monthly flares lasting several days, and two to 
three significant flares per year requiring crutches.  This 
frequency of episodes of intervertebral disc syndrome would 
more nearly approximate "recurring attacks," than 
"recurring attacks with intermittent relief."  The latter 
would require more frequent attacks than those exhibited by 
the veteran.  With the frequency of his attacks, and his 
complaints of pain and limitation of motion as well as 
fatigability and weakness during a flare-up, the veteran's 
intervertebral disc syndrome warrants a 20 percent rating.

Therefore, the Board finds that the veteran's attacks do not 
have sufficient frequency to warrant a rating greater than 20 
percent pursuant to the criteria for the evaluation of 
intervertebral disc syndrome in effect prior to September 23, 
2002.

B.  Entitlement to an Increased Rating Pursuant to the 
Criteria in Effect as of September 23, 2002.

The Board notes that the amended provisions for the 
evaluation of intervertebral disc syndrome were effective 
September 23, 2002.  67 Fed. Reg. 54345 (Aug. 22, 2002).  A 
rating established pursuant to those criteria cannot be 
effective prior to the effective date of those rating 
criteria.  Therefore, in applying those regulations, the 
Board has relied most heavily upon the most recent evidence, 
specifically the September 19, 2002, VA examination because 
that evidence is the most relevant to applying the amended 
regulations.

The Board also finds that the veteran does not meet the 
criteria for a rating greater than 20 percent pursuant to the 
criteria for evaluation of intervertebral disc syndrome in 
effect as of September 23, 2002.  The evidence does not show 
that the veteran has had incapacitating episodes during any 
twelve month period under consideration with a total duration 
of at least four weeks.  In fact, the evidence does not show 
that the veteran has been prescribed bed rest for a period of 
up to four weeks during the entire period under 
consideration.  At the September 2002 VA examination, the 
veteran indicated that he had missed seven to ten days of 
work in the previous year for his back disability.  He also 
stated that he had a flare every month when he had some 
increased difficulty for several days and had significant 
flares two to three times a year at which time he needed to 
use crutches.  He apparently did go to work during the normal 
flares, but had missed work during the significant flares.  
However, the evidence does not show that the veteran was 
prescribed bedrest by a physician for his back disability.  
Therefore, the veteran doesn't meet the schedular criteria 
for an evaluation greater than 20 percent pursuant to the 
criteria for the evaluation of intervertebral disc syndrome 
in effect as of September 23, 2002.

However, those criteria also instruct the evaluator to 
evaluate chronic orthopedic disabilities and chronic 
neurologic disabilities separately and combine them to 
determine whether a higher rating may be granted.

The Board finds that the veteran's orthopedic disability due 
to his residuals of a diskectomy of L5-S1 most nearly 
approximates the criteria for a 10 percent rating based upon 
slight limitation of lumbar motion pursuant to Diagnostic 
Code 5292.  While a higher rating of 20 percent would be 
available for moderate limitation of motion, the Board finds 
that the veteran's level of limitation of motion is best 
characterized as slight.  At the September 2002 VA 
examination, the veteran had ranges of motion of flexion to 
60 degrees, extension to 25 degrees, rotation to 35 degrees, 
and side bending to 30 degrees bilaterally.  Those ranges of 
motion reflect no more than slight limitation.  While the 
veteran complained of pain on flare-ups, the evidence does 
not show that his ranges of motion were significantly more 
than slight for such periods of time or that they were 
significantly more limited for such lengthy periods of time 
that a greater rating for limitation of motion could be 
assigned.  The Board has considered this increased limitation 
of motion during flare up, but finds that his overall level 
of limitation of motion remains no more than slight, 
warranting a 10 percent rating.

The Board finds that the veteran's neurologic disability due 
to his residuals of a diskectomy of L5-S1 results in a S1 
radiculopathy that most nearly approximates mild incomplete 
paralysis of the sciatic nerve.  That disability is rated for 
disability of the sciatic nerve pursuant to the criteria 
found in Diagnostic Code 8520 of the Schedule.  38 C.F.R. 
§ 4.124a.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows mild incomplete paralysis 
of the sciatic nerve.  A rating of 20 percent is warranted 
where the evidence shows moderate incomplete paralysis of the 
sciatic nerve.  38 C.F.R. § 4.124a.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for peripheral nerves are for unilateral 
involvement.  When bilateral involvement is shown, the 
unilateral ratings are to be combined with application of the 
bilateral factor.  38 C.F.R. § 4.124a.

The evidence shows that the right ankle jerks were trace and 
that there was no sensory loss in the lower extremities.  The 
evidence does not show that the veteran has significant 
symptomatology that would warrant a rating for any left-side 
S1 radiculopathy.  However, the radiating pain in the right 
side and the diminished right ankle jerk warrant a finding of 
mild incomplete paralysis of the sciatic nerve on the right.  
This also considers the frequency of the veteran's 
exacerbations during the year, resulting in increased 
symptomatology, as part of his neurological disability.  The 
Board finds that a greater degree of difficulty other than 
complaints of pain and the lack of right ankle jerk would be 
required to warrant a rating greater than 10 percent for the 
neurological impairment.  Although the veteran's right calf 
was found to be smaller than the left, a previous examination 
was unable to attribute that finding to the veteran's back 
disability.  Therefore, the Board finds that a 10 percent 
rating for mild incomplete paralysis of the sciatic nerve 
would be appropriate.

Pursuant to 38 C.F.R. § 4.25, the 10 percent rating for 
limitation of motion and the 10 percent rating for mild 
incomplete paralysis of the sciatic nerve would combine for a 
rating of 19 percent.  That rating is less beneficial to the 
veteran than the 20 percent rating currently in effect.  
Therefore, the Board finds that a rating greater than 20 
percent is not warranted for the veteran's residuals of a 
diskectomy of L5-S1.

C.  Entitlement to an Extraschedular Rating

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 20 percent for his residuals of a 
diskectomy of L5-S1.  That rating, whether under the previous 
or the amended criteria, is based upon the frequency of 
attacks and incapacitating episodes, which are determined 
primarily by limitation of motion, weakened motion, 
fatigability, and painful motion.  Furthermore, those factors 
were considered in assigning ratings for orthopedic and 
neurological disability pursuant to the new criteria also.  
Therefore, the Board finds that those factors have been 
considered in finding that a rating greater than 20 percent 
is not warranted.

D.  Conclusion

Accordingly, the Board finds that the criteria for 
entitlement to an original rating greater than 20 percent for 
residuals of a diskectomy of L5-S1 are not met.  The 
preponderance of the evidence is against the veteran's claim 
for an original rating greater than 20 percent and that claim 
is denied.  38 U.S.C.A. §§ 1155, 5103A (West 1991); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5285 through 5295 (2002); 
67 Fed. Reg. 54345 (Aug. 22, 2002).


ORDER

Entitlement to an original rating greater than 20 percent for 
residuals of a diskectomy of L5-S1 is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

